Citation Nr: 1509768	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  07-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury, to include arthritis of the lumbar and thoracic spine, lumbar scoliosis, thoracic and lumbar strains, and mechanical lumbar pain syndrome.

2.  Entitlement to service connection for residuals of a neck injury, to include arthritis of the cervical spine, straightening of the lordotic curve consistent with acute or chronic soft-tissue injury due to positioning or musculoligamentous strain or sprain, other degenerative changes, cervical strain, and cervicalgia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to June 1986, with eight months and seven days of prior inactive service.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Portland, Oregon.

In September 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the claims file.  

In May 2012, the Board issued a decision that denied the claim of entitlement to service connection for a back injury with arthritis of the cervical, thoracic, and lumbar spine.  

In June 2014, the Board vacated the May 2012 Board decision pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), regarding the duties of the undersigned Veterans Law Judge at the September 2008 hearing based on the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In the September 2013 request to vacate the May 2012 Board decision, the Veteran requested a Board videoconference hearing.  In December 2014, the appellant was scheduled for a videoconference hearing in January 2015.  The December 2014 correspondence to the Veteran regarding that hearing was returned as undeliverable with no forwarding address.  A January 2015 report of general information indicates that the representative told the RO that she had been able to contact the claimant and that the representative stated that the Veteran may be homeless again.  The appellant did not report for the videoconference hearing scheduled in January 2015.  

The Board will be separately considering the issues of residuals of a back injury and residuals of a neck injury.  In addition to the diagnoses of arthritis of the cervical, thoracic, and lumbar spines, the medical evidence shows diagnoses of lumbar scoliosis, thoracic and lumbar strains, mechanical lumbar pain syndrome, straightening of the lordotic curve consistent with acute or chronic soft-tissue injury due to positioning or musculoligamentous strain or sprain, other degenerative changes, cervical strain, and cervicalgia.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board will consider these diagnoses as part of the claims on appeal.  In light of the above, the issues are as stated on the title page.

In November 2013, additional medical evidence was submitted to the Board without a waiver of agency of original jurisdiction consideration of such evidence.  38 C.F.R. § 20.1304 (2014).
 
The Board's review includes the paper and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A February 2010 VA examiner only addressed the relationship between cervicalgia and mechanical lumbar pain syndrome and active service and not a relationship between the other diagnoses and active service.  Therefore, a medical nexus opinion is necessary.

The recent treatment records submitted on behalf of the Veteran show that he had applied for Social Security disability benefits.  The AOJ should obtain any records pertaining to the appellant's claim for Social Security disability benefits.

The Veteran has received treatment from the Portland VA Medical Center and the Salem VA Community-Based Outpatient Clinic.  The AOJ should obtain any additional records from those facilities since June 2011.

Finally, the representative and the Veteran, if his whereabouts are determined, should be informed that they may submit medical evidence relating a current spine disability to active service, to include the two in-service motor vehicle accidents. See Bryant v. Shinseki, 23 Vet. App. 488 (2010)

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's treatment records dated from June 2011 to the present from the Portland VA Medical Center and the Salem VA Community-Based Outpatient Clinic.

2.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for disability benefits.

3.  Inform the representative and the Veteran, if his whereabouts are determined, that they may submit medical evidence relating a current spine disability to active service, to include the two in-service motor vehicle accidents.

4.  If the Veteran's whereabouts are determined, undertake any additional necessary development.

5.  Thereafter, the AOJ should have a VA medical professional review the claims file and prepare a medical opinion report.  The claims file must be made available to the medical professional in conjunction with the preparation of the medical opinion report.  The medical professional must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  The medical professional should address the following:

Whether it is at least as likely as not (50 percent or greater) that the current back disorder - to include arthritis of the lumbar and thoracic spine, lumbar scoliosis, thoracic and lumbar strains, mechanical lumbar pain syndrome, and any other lumbar or thoracic spine disorder diagnosed in the medical evidence of record - is related to his active military service, to include his November 1985 or May 1986 automobile accidents.  

Whether it is at least as likely as not (50 percent or greater) that the Veteran has a current cervical spine disorder manifested by cervicalgia, and if so, whether it is at least as likely as not (50 percent or greater) that such a current cervical spine disorder is related to his active military service, to include his November 1985 or May 1986 automobile accidents.

Whether it is at least as likely as not (50 percent or greater) that the current cervical spine disorder - to include arthritis of the cervical spine, straightening of the lordotic curve consistent with acute or chronic soft-tissue injury due to positioning or musculoligamentous strain or sprain, other degenerative changes, cervical strain, and any other cervical spine disorder diagnosed in the medical evidence of record - is related to his active military service, to include his November 1985 or May 1986 automobile accidents.

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the medical professional should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, the AOJ must readjudicate the issues on appeal with consideration of the additional evidence submitted on behalf of the claimant.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case at his current or last known address of record, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




